DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 Response to Amendment
The amendment filed 12/20/2021 has been entered. Applicant has amended claims 2, 7, 9, and 13. Claims 2, 4-5, 7, 9-10, 12-13 and 15 are currently pending. 
Response to Arguments



Applicant’s arguments, see pages 11-19, filed 12/20/2021, with respect to claims 2, 4-5, 7, 9-10, 12-13 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 103 of claims 2, 4-5, 7, 9-10, 12-13 and 15 has been withdrawn. 
Allowable Subject Matter
Claims 2, 4-5, 7, 9-10, 12-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Forsblom generally teaches an advertisement overlay is displayed in a graphical user interface in response to receiving the external input. Advertisement invocation instructions are displayed within the advertisement overlay. A second external input is received on a second 
Takahagi generally teaches a distribution system is provided, the distribution system including a mobile communication terminal for detecting a gesture of a user by using a gesture detection device that is wirelessly connected, and a distribution device that can communicate with the mobile communication terminal, the distribution system including an accepting unit configured to accept registration of first acceleration data expressing a variation in acceleration within a predetermined time, and advertisement data indicating an advertisement to be displayed on the mobile communication terminal; a distributing unit configured to distribute the first acceleration data and the advertisement data to the mobile communication terminal; a comparing unit configured to compare the distributed first acceleration data with second acceleration data expressing the gesture of the user sent from the gesture detection device.
Chaoxiong generally teaches a merchant information obtaining method, applied to the electronic device, the method comprising: when the display screen of the electronic device is off screen state, judging whether to trigger the electronic equipment set in businessman information acquisition function; if triggering the electronic device of business information obtaining function for obtaining the position information of the electronic device currently located position according to the electronic device of the current location position information determining the electronic device's current location corresponding to the client, obtaining the first related information of the merchant; control the display screen off displaying the first related 
Kaps generally teaches detection of events using motion capture sensors and potentially other sensors electromagnetic field, temperature, humidity, wind, pressure, elevation, light, sound, or heart rate sensors to confirm and post events, differentiate similar types of motion events to determine the type of equipment or activity or quality of the event, such proficiency. Enables motion capture data and other sensor data to be utilized to curate text, images, video, sound and post the results to social networks, for example in a dedicated feed. Embodiments of the system also may post or filter to social media sites using any other filter besides location and time and the text in the social media posts for example. May use motion or other sensor data to define and event, eliminate false positive events, post true events, and/or correlate the events with social media to confirm the events, or post the events in a particular channel.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims 2, 7, 9, and 14. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166